DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 1/28/2019. 
Claims 1-19 are currently pending and have been examined.
Effective Filling Date: 10/23/2012.
The Information Disclosure Statement filed 1/28/2019 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to parent application 14/061,745 filed on 10/23/2013, which claims priority to provisional applications 61/717,551, 61/717,550, 61/717,548, and 61/717,549, filed on 10/23/2012.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) is required in this application because applicant has submitted a drawing that does not comply with applicable regulations. In Figures 3-6C, the text should be in black and not shaded or grey scale. See 37 CFR 1.84(1). The use of greyscale for text, intentional or otherwise, has made the text difficult to read and not amenable to reproduction. See Id. Further, numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a payments to the plurality of service providers;” of claims 1 and 17, and “verifying, by one or more processors communicatively coupled to the memory, the plurality of customer service reviews are received from the customer receiving the customer service in each instance;” of claims 1, 11, and 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
In claim 1, “a service provider of the plurality of service providers associated with the an employee of the plurality of employees” should read “a service provider of the plurality of service providers associated with an employee of the plurality of employees” (bold emphasis included).  
In claim 11, recites “complete an online customer service review of the employee der based on” (bold emphasis included) seems to be a typographical error, and should be removed or corrected. 
Appropriate correction is required.
Claims 2-10 and 12-16 depend from claims 1 and 11 above and therefore inherit the claim objection deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-10 are directed to a method (i.e. a process), claims 11-16 are directed to a system (i.e. a machine), and claims 17-19 are directed to another method (i.e. a process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 11 and 17, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A method of verifying online customer service reviews for a plurality of employees of a plurality of service providers, comprising:
receiving, at a memory, a plurality of online customer service reviews of the plurality of individual employees based on customer service received from the plurality of individual employees and a payments to the plurality of service providers;
verifying, by one or more processors communicatively coupled to the memory, the plurality of customer service reviews are received from the customer receiving the customer service in each instance;
identifying, by the one or more processors, a service provider of the plurality of service providers associated with the an employee of the plurality of employees based on a first online customer service review of the plurality of online customer service reviews;
matching, by the one or more processors, the service provider and the employee to a list of service providers and individual employees stored in the memory; and
transmitting the online customer service review to the service provider based on the matching.
The highlighted portions of limitations [A]-[E] above recite commercial interaction of verifying online customer service reviews for a payment, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Also the above-mentioned limitations recites concepts can be performed in the human mind, including an evaluation or judgement, which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of “customer device,” “reviewer server”, “service provider database”, “service provider server,” “memory,” and “one or more processors,” the claims 1, 11, and 17 recite receiving customer service reviews and payment; verifying the customer service reviews are received from the customer; identifying a service provider with an employee based on an customer service review; matching the service provider and the employee to a list of service providers and individual employees stored; and transmitting the customer review to the service provider based on the matching, the underlying processes recited in the claims are all acts that could be performed by a human, e.g., mentally or manually, using pen and paper, without the use of a computer or any other machine. For example, a person, using pen and paper or via oral communication, could receive information of customer service reviews and payment; verify the customer service reviews are from the customer; identify a service provider associated with an employee based on the customer service review; match the service provider and the employee to a list of service providers and employees (e.g., previously saved record of service provider and employee information recorded with pen and paper), and transmit the customer service review to the service provider based on the matching. Therefore, these steps are an abstract idea that are mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “customer device,” “reviewer server”, “service provider database”, “service provider server,” “memory,” and “one or more processors,”  to receive, verify, identify, match and transmit information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0023]-[0026], [0030], [0043] and Fig. 7) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitations in [A] and [E] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [B]-[D] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using a generic computer component. Each of these functions (e.g., receive, verify, identify, match, and transmit information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible. 
Dependent claims 2-10, 12-16, and 18-19 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 2 further recites additional step of requesting a customer to complete the customer service review of the individual employee, which is another insignificant extra-solution activity step of transmitting information to a user, therefore, does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
Dependent claims 3-4 and 12 further recite steps of transmitting and displaying customer service review, which are steps of insignificant extra-solution activity that does not change the abstract idea of the independent claims. The displaying of information on a website does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer.  Accordingly, the dependent claims are ineligible.
 Dependent claims 5, 7, 15, and 19 further recite additional information of the website which does not change the abstract idea of the independent claims. There are no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 6, 9, 13, and 18 further recite limitation for creating an employee review profile from customer service reviews, which is a step can be performed mentally or manually with a pen and paper, further defines the abstract idea of the independent claim. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 8 and 10 recite step of displaying employee review profile and service provider profile, which is step of insignificant extra-solution activity that does not change the abstract idea of the independent claims. The displaying of information on a website does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer.  Accordingly, the dependent claims are ineligible.
Dependent claim 16 further recites storing of information in a database, which does not change the abstract idea of the independent claims. The receiving and storing of information are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Accordingly, the dependent claim is ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 7860803 B1), hereinafter “Chang,” in view of Black. (US 20110218930 A1), hereinafter “Black” and further in view of Anderson et al. (US 6970831 B1), hereinafter “Anderson.”
Claim 1,  Chang discloses a method of verifying online customer service reviews for a plurality of employees of a plurality of service providers (Col. 1 Lines. 14-15, “the disclosed embodiments relate to methods and systems for receiving customer feedback for a product and/or service.”), comprising:
receiving, at a memory, a plurality of online customer service reviews of the plurality of individual employees based on customer service received from the plurality of individual employees (Chang Col. 4 lines 50-51 discloses where the system includes a transaction server (102), client computers (104), and communications network(s) (106) for interconnecting the components. Col. 4 lines 58-62 discloses where the client computer 104 can be any number of types of computing devices including that of a cell phone (mobile device). The customer receives an email (including a review) prompting the customer to review a product the customer has obtained, the email is initiated by the transaction server (102) and sent to the client computer (104). Chang discloses in col. 2 lines 19-24 where the client (104) computer associated with a customer receives an electronic message. The electronic message contains a request to review a product obtained by the customer in a transaction, a rating input area, an authentication token, an HTTP form submission command to send a response to the request from the customer to remote computer. Additional references for the request to review a product obtained by the customer transaction include that of col. 2 lines 35-37 and col. 3, lines 16-17. Chang, Fig. 5 discloses a review database and exemplary review record. Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710));
verifying, by one or more processors communicatively coupled to the memory (Figs. 2-3 and Col. 4 line 65 - Col. 5 Line 10 and Col. 5 Lines 43-55), the plurality of customer service reviews are received from the customer receiving the customer service in each instance (Chang, Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710). Chang, Fig. 4 and col. 6/7 lines 50-67/1-8 discloses the transaction record and information (i.e., transaction ID, time stamp, customer ID, charged flag, shipped flag, product info, etc.) included in the transaction record (222-x), and where the transaction record is stored in a transaction database (220). Chang discloses in col. 10 lines 23-45 where the transaction server receives (612) the response to the request and authenticates (614) the response using the authentication token (710).  The authentication token (710) includes a unique token generated for each transaction. The unique tokens are stored in a database and where the response is checked against the information stored in the database and where the invention matches the unique token to the token stored in the database. In cases where any of the tests fail, the authentication fails and the review is rejected. The Examiner asserts the prior art of Chang uses various methods in performing authentication of the review using matching operations to match information to each transaction. Only when the information matches does the prior present a conclusion that the review is authenticated. Chang discloses in col. 2, line 4, 12, 18, 24, 31, 37, 43, 53 and 67; col. 3 line 6-7 an authentication token. Col. 2, line 4 discloses where the server is authenticating the response using the authentication token. Col. 3 line 6-7 where instructions cause the server to authenticate the response using the authentication token. The instructions cause the server to store the response. The Examiner asserts the authentication of response (review) based on transaction record is similar to verification of customer service review is from the customer receiving the customer service);
transmitting the online customer service review to the service provider based on the matching  (Chang: In Fig. 7-8 and col. 9 lines 35-40 disclosing the requests for feedback (review) about the service provided by a business in an online transaction. Chang, Fig. 5 discloses a review database and exemplary review record. Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710)).
Chang discloses the request to review a purchased product or service provided by a business and receiving of the requested product or service review of service provider (i.e. business). While it may be implied the service provider of the business that provides the service has to be provided by a staff or employee of the business after the product or service is paid for, in this case, service provider can be interpreted to be employee or the business itself that provides the service.
The only difference between Chang and the claimed invention is that, Chang does not explicitly disclose:
receiving a payments to the plurality of service providers
identifying, by the one or more processors, a service provider of the plurality of service providers associated with the an employee of the plurality of employees based on a first online customer service review of the plurality of online customer service reviews
matching, by the one or more processors, the service provider and the employee to a list of service providers and individual employees stored in the memory.
However, Black is directed to systems and methods for providing validated customer feedback information about a service provider, which specifically teaches (italic emphasis):
identifying, by the one or more processors (Figs. 2-3 and Col. 4 line 65 - Col. 5 Line 10 and Col. 5 Lines 43-55), a service provider of the plurality of service providers associated with the an employee of the plurality of employees based on a first online customer service review of the plurality of online customer service reviews (Black, par. 0010 provides a system and method for obtaining validated customer review feedback information about one or more service providers. Par. 0011 teaches where the review feedback provides information on any person, entity, organization or group that provides services to customers. Black teaches where the invention is proven useful in providing customer feedback with health care providers to include but not limited to: hospitals, doctors, nurses, clinics, physician’s assistants, dentist, pharmacists, home health care providers and the like. Par. 0034 teaches where the third party validator links the data with the unique identifier that being one or more service providers. Par. 0041 and 0043 teaches where the method as shown in Fig. 2 can be repeated any number of times and to any suitable number of service providers, from any suitable field of service. Par.0036 teaches where “the provider data is provided during or after the initial data is collected. For instance, when the digital ratings device transmits the initial information collected from a plurality of customers during a day, the provider may also transmit the actual number of customers that visited the provider that day.”); 
matching, by the one or more processors, the service provider and the employee to a list of service providers and individual employees stored in the memory (Black The third-party validator (step 210) in Figure 2 gathers temporal data on the service provider to help with comparing (matching) the service provider data with the collected information gathered by the reviewer to check if the customer received service by that provider. (Par. 0035, 0038)  The third-party further compares (matches) the provider data with the existing data already in the service provider's database (to include service provider information)  (Par. 0047-0052) The information is validated and later compared with one or more other service providers (Par. 0053) The initial information gathered by the survey can match any portion of the data with unique identifiers or unique patterns of the digital pattern of the service provider (matches names, office locations and/or licenses. At least (Par. 0048 and Figure 3)); and
transmitting the online customer service review to the service provider based on the matching (Black, par. 0037 teaches, Information is uploaded to a server, a database, an email address, or a website controlled by the third party. Black teaches where the invention posts on the internet in electronic format so as to be accessible to virtually any internet user. At least (Par. 0050 and 0054).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the identifying of service provider and employee from the received online customer service review and transmitting the customer service review to the service provider as taught by Black with the system and method for verifying customer feedback for product and/or service of Chang for the motivation of providing useful feedback to the service provider and employee to give compliment for the employee or solve any potential customer service problems. 
In Summary, Black teaches a system/method of collecting validated customer feedback information across multiple service providers for multiple customers. The validated information (survey information) is received from a customer (any person receiving a product or service from a service provider). Black teaches where a service provider can be any suitable person, group, entity, organization, etc. that provides a product or service to a customer. The information collected from the customer can be ratings related to the service provided, a survey questionnaire, customer comments, reviews and any other suitable information, however Black does not limit the information to the ones listed here. Black uses a third-party validator provides a validation of the information with one or more service providers. The information is invention uses "provider information" to validate the information with the information collected and the third-party validator uses unique identification to identify (name) the service provider. The Examiner asserts a service provider is a person or organization that provides a product or service to a customer and a service provider is equivalent to an employee.
While it may be suggested in Chang and Black that an employee has to be associated with a service provider to provide service, for the purpose of compact prosecution, the Examiner will introduce Anderson, which is directed to a system and method for evaluating customer service performance based on customer response survey questions, which specifically teaches (italic emphasis): receiving a payments to the plurality of service providers (Col. 3 Lines 8-19 teaching an electronic payment device allows the customer to pay); 
identifying an employee of the plurality of employees based on a first online customer service review of the plurality of online customer service reviews; matching the employee to a list of individual employees stored in the memory (Col. 1 Line 66 - Col. 2 Line 9, “The customer's response(s) to the question(s) will be recorded. Preferably, the customer will enter his/her response(s) on the keypad of an electronic payment device. The response(s) will then be transmitted to a computer, and stored on the computer. The question(s) that the customer answered and the identification of the employee that served the customer are linked to the customer's response(s). The employee's identification and the question(s) will be transmitted to the computer along with the customer's response and stored in a data structure.” Col. 4 Lines 1-19, “The accumulation of scores for individual employees and for the various other measurement levels can be collected and reviewed by management. This allows management to track the performance of individual employees, all employees with the same job position, and so on. The accumulation of scores for multiple levels gives a better indication of customer service performance throughout the company. The software also keeps track of the number of transactions for each employee, and the number of times a particular question, category, and group have been presented to customers of the individual employee.” The linking of customer’s response to a transaction (i.e. customer service review) to the identification of the employee who served the customer from all the employees with the same job position, which is representation of identifying the employee in the received online customer service review; and match the employee in the received online customer service review with a list individual employees stored in an employee and service provider database).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include feature of identifying specific employee from the customer’s response feedback (i.e. customer service review) as taught by Anderson with the verifying customer feedback for product and/or service system and method of Chang and Black for the motivation of identifying the specific employee for raise from doing a good job or resolving customer service problems more quickly from the employee (Col. 4 Lines 60-67 and Col. Col. 5 lines 9-17). 
Claim 2, the combination of Change, Black, and Anderson makes obvious of the method of claim 1. Change further discloses 
requesting, by the one or more processors, a customer of the service provider complete the online customer service review of the individual employee (Chang discloses in col. 2 lines 19-24 where the client (104) computer associated with a customer receives an electronic message. The electronic message contains a request to review a product obtained by the customer in a transaction, a rating input area, an authentication token, an HTTP form submission command to send a response to the request from the customer to remote computer. Additional references for the request to review a product obtained by the customer transaction include that of col. 2 lines 35-37 and col. 3, lines 16-17).
Claim 3, the combination of Change, Black, and Anderson makes obvious of the method of claim 1. The combination further discloses 
transmitting the online customer service review to the employee (Black teaches in par. 0048 where the third-party validator can validate the information in the digital ratings device. The system allows for matching any suitable portion of the provider data with the unique digital identifier and/or the unique digital pattern. Par. 0047 teaches where the information from the provider data received from the provider and the information from the provider database. The information can be updated to provide current information about the service provider. Par. 0054 teaches where “the validated information is posted in an electronic format, including, but not limited to, being posted on the Internet, in one or more e-mail communications, and/or in any other suitable electronic form.” Par. 0037 teaches “one non-limiting example, the initial information is uploaded to a server, a database, an e-mail address, or a website that is controlled by the third-party validator.” Third-party may post on a plurality of websites and provide the service provider with access to the reports and tools see Figure 3. Examples of reports but not limited to, include displaying comparative information and possible improvement service. At least (Par. 0037, 0053, 0054, 0055, and 0057). Par. 0043 teaches where information about a service provider can lead to some service providers being disqualified from using the system, information such as (e.g., substance abuse, unprofessional conduct, negligence, controlled substance violations, negligence, fraud, sexual misconduct, failure to maintain adequate records, etc.)  and history of receiving disciplinary action, a defendant in a pending case, no licensed, or other substandard indication. Par. 0053-0055 teaches where the third-party validator is able to create comparative data between service providers in any suitable manner. The comparative data can be used to compare other service providers in the geographical area).
 In Black, the system/method is able to identify information relating to the service provider which includes staff or employee, as the prior art is able to distinguish personal information about the service providers that are related to individual employees. The ability to track where the service provider (employee) has disqualified information identifies the information collected and provided to the system with individuals providing service to customers. This is also supported in Anderson, Col. 4 Lines 1-19, that the system/method tracks the performance of individual employees, all employees with the same job position with scores from the number of transactions for each employee, and the number of times a particular question, category, and group have been presented to customers of the individual employee. In Col. 4 lines 60-67 for the system/method to report the employee name, customer name, and the survey question and response (i.e. customer service review) to management, allowing the management to follow up with both the employee and customer regarding the customer service problem, which specifically teaches the transmitting of online customer service review to the employee. 
Claim 4, the combination of Change, Black, and Anderson makes obvious of the method of claim 1. Black further discloses 
displaying the online customer service review on a website (Black, teaches in par. 0055 where the survey data (validated data) may be uploaded on a website that is controlled or otherwise selected by the service provider or on a plurality of websites. Par. 0037, Initial information is uploaded to server, a database, an e-mail address or a website controlled by third-party validator. Par. 0053-0055 teaches where the third-party validator is able to create comparative data between service providers in any suitable manner. The comparative data can be used to compare other service providers in the geographical area.).
Claim 5, the combination of Change, Black, and Anderson makes obvious of the method of claim 4. Black further discloses 
wherein the website is selected from at least one of: a service provider website, an individual employee website and a third party review website (Black, teaches in par. 0055 where the survey data (validated data) may be uploaded on a website that is controlled or otherwise selected by the service provider or on a plurality of websites. Par. 0037, Initial information is uploaded to server, a database, an e-mail address or a website controlled by third-party validator. Par. 0053-0055 teaches where the third-party validator is able to create comparative data between service providers in any suitable manner. The comparative data can be used to compare other service providers in the geographical area.).
Claim 6, the combination of Change, Black, and Anderson makes obvious of the method of claim 1. The combination further discloses 
aggregating, by the one or more processors, the customer service review with additional customer service reviews for the employee to create an employee review profile. (Black teaches in par. 0048 where the “third-party validator assigns a unique digital identifier to one or more digital ratings devices and/or provides a unique digital pattern to the provider's service ratings forms. In this example, the third-party validator can match any suitable portion of the provider data with the unique digital identifier and/or the unique digital pattern. For instance, the third-party validator can link the unique digital identifier to the service providers' license number, office location, and/or any other suitable provider data that identifies the service provider.” Par. 0053 teaches where the third-party is a (or someone getting the verified information) is able to compare the validated information from multiple service providers in any suitable manner. The information can be used by customers to make an informed decision of the service providers available based on their needs and desires. Par.0054 discloses where the information can be posted in an electronic format, including posting on the internet, one or more emails, or other suitable form. ) 
In Black, the validation of service provider is directed to an employee profile as Black (par. 0011) uses terms in the invention that describe employees such as doctors, nurses, and the like. Par. 0043 teaches where information about a service provider is available for a person to pre-screen a potential provider. The information can include provider-disqualification criteria such as (e.g., substance abuse, misconduct, fraud, etc.). Black discloses the use of the system to both entities and to individuals that work on behalf of the provider the ability to provide review information to be posted such that users can review characteristics of the service provider before requesting service as disclosed in par. 0043-0045. 
Still, in Anderson Col. 4 Lines 1-19, also teaches tracking of performance of individual employees, all employees with the same job position, and so on. The accumulation of scores for multiple levels gives a better indication of customer service performance throughout the company. The software also keeps track of the number of transactions for each employee, and the number of times a particular question, category, and group have been presented to customers of the individual employee. In Col. 2 Lines 10-15 teaching the evaluation of employee score from multiple responses (customer service review) to allow for a more statistically meaning evaluation. The evaluation multiple responses for employee score as indicator of employee performance is representation of aggregating, by the one or more processors, the customer service review with additional customer service reviews for the employee to create an employee review profile.
Claim 7, the combination of Change, Black, and Anderson makes obvious of the method of claim 4. Black further discloses 
displaying, by the one or more processors, the employee review profile on a website selected from at least one of: a service provider website, an individual employee website and a third party review website. (Black teaches in par. 0050-0055 where the initial information may be posted on the internet. The validated information is posted on a website controlled by the third-party or otherwise designated by the third-party validator or any other suitable person or organization, such as an online ratings publisher.)
Claim 9, the combination of Change, Black, and Anderson makes obvious of the method of claim 6. Black further discloses 
aggregating, by the one or more processors, the employee review profile into a service provider profile which displays one or more employee review profiles of individual employees. (Black teaches in par. 0048 where the “third-party validator assigns a unique digital identifier to one or more digital ratings devices and/or provides a unique digital pattern to the provider's service ratings forms. In this example, the third-party validator can match any suitable portion of the provider data with the unique digital identifier and/or the unique digital pattern. For instance, the third-party validator can link the unique digital identifier to the service providers' license number, office location, and/or any other suitable provider data that identifies the service provider.” Par. 0053 teaches where the third-party is a (or someone getting the verified information) is able to compare the validated information from multiple service providers in any suitable manner. The information can be used by customers to make an informed decision of the service providers available based on their needs and desires. Par.0054 discloses where the information can be posted in an electronic format, including posting on the internet, one or more emails, or other suitable form. )
Claim 10, the combination of Change, Black, and Anderson makes obvious of the method of claim 9. Black further discloses 
displaying the service provider profile on a website selected from at least one of: a service provider website, an individual employee website and a third party review website. (Black, teaches in par. 0055 where the survey data (validated data) may be uploaded on a website that is controlled or otherwise selected by the service provider or on a plurality of websites. Par. 0037, Initial information is uploaded to server, a database, an e-mail address or a website controlled by third-party validator. 
Par. 0053-0055 teaches where the third-party validator is able to create comparative data between service providers in any suitable manner. The comparative data can be used to compare other service providers in the geographical area. )
Claim 11,  Chang discloses a system for verifying online customer service reviews for an employee of a service provider (Col. 1 Lines. 14-15, “the disclosed embodiments relate to methods and systems for receiving customer feedback for a product and/or service.”), comprising:
a customer device configured to complete an online customer service review of the employee der based on customer service received from the employee, and transmit the online customer service review (Col. 4 lines 50-51 discloses where the system includes a transaction server (102), client computers (104), and communications network(s) (106) for interconnecting the components. Col. 4 lines 58-62 discloses where the client computer 104 can be any number of types of computing devices including that of a cell phone (mobile device). The customer receives an email (including a review) prompting the customer to review a product the customer has obtained, the email is initiated by the transaction server (102) and sent to the client computer (104). Chang discloses in col. 2 lines 19-24 where the client (104) computer associated with a customer receives an electronic message. The electronic message contains a request to review a product obtained by the customer in a transaction, a rating input area, an authentication token, an HTTP form submission command to send a response to the request from the customer to remote computer. Additional references for the request to review a product obtained by the customer transaction include that of col. 2 lines 35-37 and col. 3, lines 16-17. In Fig. 7-8 and col. 9 lines 35-40 disclosing the requests for feedback (review) about the service provided by a business in an online transaction. Chang, Fig. 5 discloses a review database and exemplary review record. Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710). In col. 1 Lines 42-48 discloses the term “product,” as used in the specification and claims, refers to both products and services. The Office takes the position for the transaction server to receive the response of the requested review, the response of the requested review has to be transmitted);
a review server  (Col. 4 lines 50-51 discloses where the system includes a transaction server (102), client computers (104), and communications network(s) (106) for interconnecting the components) configured to:
receive the online customer service review (Chang discloses in col. 2 lines 19-24 where the client (104) computer associated with a customer receives an electronic message. The electronic message contains a request to review a product obtained by the customer in a transaction, a rating input area, an authentication token, an HTTP form submission command to send a response to the request from the customer to remote computer. Additional references for the request to review a product obtained by the customer transaction include that of col. 2 lines 35-37 and col. 3, lines 16-17. In Fig. 7-8 and col. 9 lines 35-40 disclosing the requests for feedback (review) about the service provided by a business in an online transaction. Chang, Fig. 5 discloses a review database and exemplary review record. Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710). In col. 1 Lines 42-48 discloses the term “product,” as used in the specification and claims, refers to both products and services),
verify the customer service review is received from the customer receiving the customer service (Chang, Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710). Chang, Fig. 4 and col. 6/7 lines 50-67/1-8 discloses the transaction record and information (i.e., transaction ID, time stamp, customer ID, charged flag, shipped flag, product info, etc.) included in the transaction record (222-x), and where the transaction record is stored in a transaction database (220). Chang discloses in col. 10 lines 23-45 where the transaction server receives (612) the response to the request and authenticates (614) the response using the authentication token (710).  The authentication token (710) includes a unique token generated for each transaction. The unique tokens are stored in a database and where the response is checked against the information stored in the database and where the invention matches the unique token to the token stored in the database. In cases where any of the tests fail, the authentication fails and the review is rejected. The Examiner asserts the prior art of Chang uses various methods in performing authentication of the review using matching operations to match information to each transaction. Only when the information matches does the prior present a conclusion that the review is authenticated. Chang discloses in col. 2, line 4, 12, 18, 24, 31, 37, 43, 53 and 67; col. 3 line 6-7 an authentication token. Col. 2, line 4 discloses where the server is authenticating the response using the authentication token. Col. 3 line 6-7 where instructions cause the server to authenticate the response using the authentication token. The instructions cause the server to store the response. The Examiner asserts the authentication of response (review) based on transaction record is similar to verification of customer service review is from the customer receiving the customer service);
transmit the online customer service review (Chang: In Fig. 7-8 and col. 9 lines 35-40 disclosing the requests for feedback (review) about the service provided by a business in an online transaction. Chang, Fig. 5 discloses a review database and exemplary review record. Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710)); and
a service provider server configured to receive the online customer service review (Chang: In Fig. 7-8 and col. 9 lines 35-40 disclosing the requests for feedback (review) about the service provided by a business in an online transaction. Chang, Fig. 5 discloses a review database and exemplary review record. Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710)).
Chang discloses the request to review a product or service provided by a business and receiving of the requested product or service review of service provider (i.e. business). While it may be implied the service provider of the business that provides the service has to be provided by a staff or employee of the business, that service provider can be interpreted to be employee or the business itself that provides the service. Still, it may be implied, Chang does not expressly state the service provider is an employee or the service received is from the employee, and matching the service provider and employee.
Specifically, Chang does not expressly teach (italic emphasis):
a customer device configured to complete an online customer service review of the employee der based on customer service received from the employee, and transmit the online customer service review (Black discloses in par. 0031 where the service provider;
receive the online customer service review of the employee;
identify the service provider and employee in the received online customer service review;
match the service provider and employee in the received online customer service review with a list of service providers and individual employees stored in an employee and service provider database. 
However, Black is directed to systems and methods for providing validated customer feedback information about a service provider, which specifically teaches (italic emphasis):
 a customer device configured to complete an online customer service review of the employee der based on customer service received from the employee, and transmit the online customer service review;
receive the online customer service review of the employee (Black discloses in par. 0031 where the service provider (including those who work on behalf of the service provider) uploads the information and the temporal information to the third-party validator. Black discloses in par. [0021] the term service provider may refer to any suitable person (such as staff, employees, representatives, agents, etc.), group, entity, organization, etc. that provides a service or a product to a customer. The examiner asserts the customer review of the service provider is based on the customer service from the plurality of individual employees of the service providers);
identify the service provider and employee in the received online customer service review (Black, par. 0010 provides a system and method for obtaining validated customer review feedback information about one or more service providers. Par. 0011 teaches where the review feedback provides information on any person, entity, organization or group that provides services to customers. Black teaches where the invention is proven useful in providing customer feedback with health care providers to include but not limited to: hospitals, doctors, nurses, clinics, physician’s assistants, dentist, pharmacists, home health care providers and the like. Par. 0034 teaches where the third party validator links the data with the unique identifier that being one or more service providers. Par. 0041 and 0043 teaches where the method as shown in Fig. 2 can be repeated any number of times and to any suitable number of service providers, from any suitable field of service. Par.0036 teaches where “the provider data is provided during or after the initial data is collected. For instance, when the digital ratings device transmits the initial information collected from a plurality of customers during a day, the provider may also transmit the actual number of customers that visited the provider that day.”); 
match the service provider and employee in the received online customer service review with a list of service providers and individual employees stored in an employee and service provider database (Black The third-party validator (step 210) in Figure 2 gathers temporal data on the service provider to help with comparing (matching) the service provider data with the collected information gathered by the reviewer to check if the customer received service by that provider. (Par. 0035, 0038)  The third-party further compares (matches) the provider data with the existing data already in the service provider's database (to include service provider information)  (Par. 0047-0052) The information is validated and later compared with one or more other service providers (Par. 0053) The initial information gathered by the survey can match any portion of the data with unique identifiers or unique patterns of the digital pattern of the service provider (matches names, office locations and/or licenses. At least (Par. 0048 and Figure 3));  
transmit the online customer service review; and a service provider server configured to receive the online customer service review (Black, par. 0037 teaches, Information is uploaded to a server, a database, an email address, or a website controlled by the third party. Black teaches where the invention posts on the internet in electronic format so as to be accessible to virtually any internet user. At least (Par. 0050 and 0054).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the identifying of service provider and employee from the received online customer service review and transmitting the customer service review to the service provider as taught by Black with the system and method for verifying customer feedback for product and/or service of Chang for the motivation of providing useful feedback to the service provider and employee to give compliment for the employee or solve any potential customer service problems. 
In Summary, Black teaches a system/method of collecting validated customer feedback information across multiple service providers for multiple customers. The validated information (survey information) is received from a customer (any person receiving a product or service from a service provider). Black teaches where a service provider can be any suitable person, group, entity, organization, etc. that provides a product or service to a customer. The information collected from the customer can be ratings related to the service provided, a survey questionnaire, customer comments, reviews and any other suitable information, however Black does not limit the information to the ones listed here. Black uses a third-party validator provides a validation of the information with one or more service providers. The information is invention uses "provider information" to validate the information with the information collected and the third-party validator uses unique identification to identify (name) the service provider. The Examiner asserts a service provider is a person or organization that provides a product or service to a customer and a service provider is equivalent to an employee.
While it may be suggested in Chang or Black that an employee has to be associated with a service provider to provide service, for the purpose of compact prosecution, the Examiner will introduce Anderson, which is directed to a system and method for evaluating customer service performance based on customer response survey questions, which specifically teaches identify the employee in the received online customer service review; and match the employee in the received online customer service review with a list individual employees stored in an employee and service provider database (Col. 1 Line 66 - Col. 2 Line 9, “The customer's response(s) to the question(s) will be recorded. Preferably, the customer will enter his/her response(s) on the keypad of an electronic payment device. The response(s) will then be transmitted to a computer, and stored on the computer. The question(s) that the customer answered and the identification of the employee that served the customer are linked to the customer's response(s). The employee's identification and the question(s) will be transmitted to the computer along with the customer's response and stored in a data structure.” Col. 4 Lines 1-19, “The accumulation of scores for individual employees and for the various other measurement levels can be collected and reviewed by management. This allows management to track the performance of individual employees, all employees with the same job position, and so on. The accumulation of scores for multiple levels gives a better indication of customer service performance throughout the company. The software also keeps track of the number of transactions for each employee, and the number of times a particular question, category, and group have been presented to customers of the individual employee.” The linking of customer’s response to a transaction (i.e. customer service review) to the identification of the employee who served the customer from all the employees with the same job position, which is representation of identifying the employee in the received online customer service review; and match the employee in the received online customer service review with a list individual employees stored in an employee and service provider database).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include feature of identifying specific employee from the customer’s response feedback (i.e. customer service review) as taught by Anderson with the verifying customer feedback for product and/or service system and method of Chang and Black for the motivation of identifying the specific employee for raise from doing a good job or resolving customer service problems more quickly from the employee (Col. 4 Lines 60-67 and Col. Col. 5 lines 9-17). 
Claim 12, the combination of Change, Black, and Anderson makes obvious of the system of claim 11. Black further discloses 
a display screen connected with the service provider server for displaying the transmitted online customer review to the service provider (Black, teaches in par. 0055 where the survey data (validated data) may be uploaded on a website that is controlled or otherwise selected by the service provider or on a plurality of websites. Par. 0037, Initial information is uploaded to server, a database, an e-mail address or a website controlled by third-party validator. Par. 0053-0055 teaches where the third-party validator is able to create comparative data between service providers in any suitable manner. The comparative data can be used to compare other service providers in the geographical area. Para. [0057] teaching display tool).
Claim 13, the combination of Change, Black, and Anderson makes obvious of the system of claim 11. The combination further discloses 
aggregate the received customer service review with additional customer service reviews for the individual employee to create an employee review profile. (Black teaches in par. 0048 where the “third-party validator assigns a unique digital identifier to one or more digital ratings devices and/or provides a unique digital pattern to the provider's service ratings forms. In this example, the third-party validator can match any suitable portion of the provider data with the unique digital identifier and/or the unique digital pattern. For instance, the third-party validator can link the unique digital identifier to the service providers' license number, office location, and/or any other suitable provider data that identifies the service provider.” Par. 0053 teaches where the third-party is a (or someone getting the verified information) is able to compare the validated information from multiple service providers in any suitable manner. The information can be used by customers to make an informed decision of the service providers available based on their needs and desires. Par.0054 discloses where the information can be posted in an electronic format, including posting on the internet, one or more emails, or other suitable form. )
In Black, the validation of service provider is directed to an employee profile as Black (par. 0011) uses terms in the invention that describe employees such as doctors, nurses, and the like. Par. 0043 teaches where information about a service provider is available for a person to pre-screen a potential provider. The information can include provider-disqualification criteria such as (e.g., substance abuse, misconduct, fraud, etc.). Black discloses the use of the system to both entities and to individuals that work on behalf of the provider the ability to provide review information to be posted such that users can review characteristics of the service provider before requesting service as disclosed in par. 0043-0045. 
Still, in Anderson Col. 4 Lines 1-19, also teaches tracking of performance of individual employees, all employees with the same job position, and so on. The accumulation of scores for multiple levels gives a better indication of customer service performance throughout the company. The software also keeps track of the number of transactions for each employee, and the number of times a particular question, category, and group have been presented to customers of the individual employee. In Col. 2 Lines 10-15 teaching the evaluation of employee score from multiple responses (customer service review) to allow for a more statistically meaning evaluation. The evaluation multiple responses for employee score as indicator of employee performance is representation of aggregating, by the one or more processors, the customer service review with additional customer service reviews for the employee to create an employee review profile.
Claim 14, the combination of Change, Black, and Anderson makes obvious of the system of claim 13. Black further discloses 
wherein the service provider server produces a website of the online customer service review and employee review profile (Black, teaches in par. 0055 where the survey data (validated data) may be uploaded on a website that is controlled or otherwise selected by the service provider or on a plurality of websites. Par. 0037, Initial information is uploaded to server, a database, an e-mail address or a website controlled by third-party validator. Par. 0053-0055 teaches where the third-party validator is able to create comparative data between service providers in any suitable manner. The comparative data can be used to compare other service providers in the geographical area.).
Claim 15, the combination of Change, Black, and Anderson makes obvious of the system of claim 14. Black further discloses 
wherein the website selected from at least one of: a service provider website, an individual employee website and a third party review website. (Black, teaches in par. 0055 where the survey data (validated data) may be uploaded on a website that is controlled or otherwise selected by the service provider or on a plurality of websites. Par. 0037, Initial information is uploaded to server, a database, an e-mail address or a website controlled by third-party validator. Par. 0053-0055 teaches where the third-party validator is able to create comparative data between service providers in any suitable manner. The comparative data can be used to compare other service providers in the geographical area.).
Claim 16, the combination of Change, Black, and Anderson makes obvious of the system of claim 14. Black further discloses 
wherein the review server is connected with a review database which stores the received online customer service review and the employee review profile (Black, The initial information is uploaded to a server, a database, an e-mail address, or a website that is controlled by the third-party validator see (Par. 0037and Figure 2).  The third-party validates the initial information by comparing the temporal data associated with the initial information with the service provider data collected from the service provider to ensure that the information was provided by a verified customer of the provider (Par. 0051). The third-party further compares the provider data received from the customer with information regarding the service provider that is provided through one or more of the service provider databases} At least (Par. 0047)).
Claim 17,  Chang discloses a method of verifying online customer service reviews for a plurality of employees of a plurality of service providers (Col. 1 Lines. 14-15, “the disclosed embodiments relate to methods and systems for receiving customer feedback for a product and/or service.”), comprising the steps of:
transmitting, by one or more processors, a request for an online customer service review of the service provider based on a payment to the service provider (Chang discloses in col. 2 lines 19-24 where the client (104) computer associated with a customer receives an electronic message. The electronic message contains a request to review a product obtained by the customer in a transaction, a rating input area, an authentication token, an HTTP form submission command to send a response to the request from the customer to remote computer. Additional references for the request to review a product obtained by the customer transaction include that of col. 2 lines 35-37 and col. 3, lines 16-17. Col. 4 lines 58-62 discloses where the client computer 104 can be any number of types of computing devices including that of a cell phone (mobile device). The customer receives an email (including a review) prompting the customer to review a product the customer has obtained, the email is initiated by the transaction server (102) and sent to the client computer (104). Fig. 4 and col. 6/7 lines 50-67/1-8 discloses the transaction record and information (i.e., transaction ID, time stamp, customer ID, charged flag, shipped flag, product info, etc.) included in the transaction record (222-x), and where the transaction record is stored in a transaction database (220). The transaction record includes a transaction ID (402) representing an identification for each transaction. Col. 7 lines 50-51 discloses where a customer record includes customer contact information, bill information, and account status information. The Examiner takes the positions that the request to review a product obtained by the customer in a transaction and the transaction record includes charge flag, and bill information which is representation of transmitting, by one or more processors, a request for an online customer service review of the service provider based on a payment to the service provider. The request to review is after the transaction is obtained or purchased, after a payment);
receiving the online customer service review (Chang Col. 4 lines 50-51 discloses where the system includes a transaction server (102), client computers (104), and communications network(s) (106) for interconnecting the components. Col. 4 lines 58-62 discloses where the client computer 104 can be any number of types of computing devices including that of a cell phone (mobile device). The customer receives an email (including a review) prompting the customer to review a product the customer has obtained, the email is initiated by the transaction server (102) and sent to the client computer (104). Chang discloses in col. 2 lines 19-24 where the client (104) computer associated with a customer receives an electronic message. The electronic message contains a request to review a product obtained by the customer in a transaction, a rating input area, an authentication token, an HTTP form submission command to send a response to the request from the customer to remote computer. Additional references for the request to review a product obtained by the customer transaction include that of col. 2 lines 35-37 and col. 3, lines 16-17. Chang, Fig. 5 discloses a review database and exemplary review record. Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710));
verifying the plurality of customer service review is received from the customer receiving the customer service  (Chang, Col. 10 lines 23-25 discloses where the transaction server (102) receives (612) the response to the request (review) and authenticates (614) using the authentication token (710). Chang, Fig. 4 and col. 6/7 lines 50-67/1-8 discloses the transaction record and information (i.e., transaction ID, time stamp, customer ID, charged flag, shipped flag, product info, etc.) included in the transaction record (222-x), and where the transaction record is stored in a transaction database (220). Chang discloses in col. 10 lines 23-45 where the transaction server receives (612) the response to the request and authenticates (614) the response using the authentication token (710).  The authentication token (710) includes a unique token generated for each transaction. The unique tokens are stored in a database and where the response is checked against the information stored in the database and where the invention matches the unique token to the token stored in the database. In cases where any of the tests fail, the authentication fails and the review is rejected. The Examiner asserts the prior art of Chang uses various methods in performing authentication of the review using matching operations to match information to each transaction. Only when the information matches does the prior present a conclusion that the review is authenticated. Chang discloses in col. 2, line 4, 12, 18, 24, 31, 37, 43, 53 and 67; col. 3 line 6-7 an authentication token. Col. 2, line 4 discloses where the server is authenticating the response using the authentication token. Col. 3 line 6-7 where instructions cause the server to authenticate the response using the authentication token. The instructions cause the server to store the response. The Examiner asserts the authentication of response (review) based on transaction record is similar to verification of customer service review is from the customer receiving the customer service);
Chang discloses the request to review a purchased product or service provided by a business and receiving of the requested product or service review of service provider (i.e. business). While it may be implied the service provider of the business that provides the service has to be provided by a staff or employee of the business after the product or service is paid for, in this case, service provider can be interpreted to be employee or the business itself that provides the service.
The only difference between Chang and the claimed invention is that, Chang does not explicitly disclose:
identifying the employee and the service provide based on content of the online customer service review (Black, par. 0010 provides a system and method for obtaining validated customer review feedback information about one or more service providers. Par. 0011 teaches where the review feedback provides information on any person, entity, organization or group that provides services to customers. Black teaches where the invention is proven useful in providing customer feedback with health care providers to include but not limited to: hospitals, doctors, nurses, clinics, physician’s assistants, dentist, pharmacists, home health care providers and the like. Par. 0034 teaches where the third party validator links the data with the unique identifier that being one or more service providers. Par. 0041 and 0043 teaches where the method as shown in Fig. 2 can be repeated any number of times and to any suitable number of service providers, from any suitable field of service. Par.0036 teaches where “the provider data is provided during or after the initial data is collected. For instance, when the digital ratings device transmits the initial information collected from a plurality of customers during a day, the provider may also transmit the actual number of customers that visited the provider that day.” (Black The third-party validator (step 210) in Figure 2 gathers temporal data on the service provider to help with comparing (matching) the service provider data with the collected information gathered by the reviewer to check if the customer received service by that provider. (Par. 0035, 0038)  The third-party further compares (matches) the provider data with the existing data already in the service provider's database (to include service provider information)  (Par. 0047-0052) The information is validated and later compared with one or more other service providers (Par. 0053) The initial information gathered by the survey can match any portion of the data with unique identifiers or unique patterns of the digital pattern of the service provider (matches names, office locations and/or licenses. At least (Par. 0048 and Figure 3)); and
associating the content with an individual employee review profile (Black, par. 0010 provides a system and method for obtaining validated customer review feedback information about one or more service providers. Par. 0011 teaches where the review feedback provides information on any person, entity, organization or group that provides services to customers. Black teaches where the invention is proven useful in providing customer feedback with health care providers to include but not limited to: hospitals, doctors, nurses, clinics, physician’s assistants, dentist, pharmacists, home health care providers and the like. Par. 0034 teaches where the third party validator links the data with the unique identifier that being one or more service providers. Par. 0041 and 0043 teaches where the method as shown in Fig. 2 can be repeated any number of times and to any suitable number of service providers, from any suitable field of service. Par.0036 teaches where “the provider data is provided during or after the initial data is collected. For instance, when the digital ratings device transmits the initial information collected from a plurality of customers during a day, the provider may also transmit the actual number of customers that visited the provider that day.” (Black The third-party validator (step 210) in Figure 2 gathers temporal data on the service provider to help with comparing (matching) the service provider data with the collected information gathered by the reviewer to check if the customer received service by that provider. (Par. 0035, 0038)  The third-party further compares (matches) the provider data with the existing data already in the service provider's database (to include service provider information)  (Par. 0047-0052) The information is validated and later compared with one or more other service providers (Par. 0053) The initial information gathered by the survey can match any portion of the data with unique identifiers or unique patterns of the digital pattern of the service provider (matches names, office locations and/or licenses. At least (Par. 0048 and Figure 3)).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the identifying of service provider and employee from the received online customer service review and transmitting the customer service review to the service provider as taught by Black with the system and method for verifying customer feedback for product and/or service of Chang for the motivation of providing useful feedback to the service provider and employee to give compliment for the employee or solve any potential customer service problems. 
In Summary, Black teaches a system/method of collecting validated customer feedback information across multiple service providers for multiple customers. The validated information (survey information) is received from a customer (any person receiving a product or service from a service provider). Black teaches where a service provider can be any suitable person, group, entity, organization, etc. that provides a product or service to a customer. The information collected from the customer can be ratings related to the service provided, a survey questionnaire, customer comments, reviews and any other suitable information, however Black does not limit the information to the ones listed here. Black uses a third-party validator provides a validation of the information with one or more service providers. The information is invention uses "provider information" to validate the information with the information collected and the third-party validator uses unique identification to identify (name) the service provider.
While it may be suggested in Chang and Black that an employee has to be associated with a service provider to provide service, for the purpose of compact prosecution, the Examiner will introduce Anderson, which is directed to a system and method for evaluating customer service performance based on customer response survey questions, which specifically teaches: receiving a payments to the plurality of service providers (Col. 3 Lines 8-19 teaching an electronic payment device allows the customer to pay); 
identifying the employee and the service provide based on content of the online customer service review; and associating the content with an individual employee review profile (Col. 1 Line 66 - Col. 2 Line 9, “The customer's response(s) to the question(s) will be recorded. Preferably, the customer will enter his/her response(s) on the keypad of an electronic payment device. The response(s) will then be transmitted to a computer, and stored on the computer. The question(s) that the customer answered and the identification of the employee that served the customer are linked to the customer's response(s). The employee's identification and the question(s) will be transmitted to the computer along with the customer's response and stored in a data structure.” Col. 4 Lines 1-19, “The accumulation of scores for individual employees and for the various other measurement levels can be collected and reviewed by management. This allows management to track the performance of individual employees, all employees with the same job position, and so on. The accumulation of scores for multiple levels gives a better indication of customer service performance throughout the company. The software also keeps track of the number of transactions for each employee, and the number of times a particular question, category, and group have been presented to customers of the individual employee.” The linking of customer’s response to a transaction (i.e. customer service review) to the identification of the employee who served the customer from all the employees with the same job position).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include feature of identifying specific employee from the customer’s response feedback (i.e. customer service review) as taught by Anderson with the verifying customer feedback for product and/or service system and method of Chang and Black for the motivation of identifying the specific employee for raise from doing a good job or resolving customer service problems more quickly from the employee (Col. 4 Lines 60-67 and Col. Col. 5 lines 9-17). 
Claim 18, the combination of Change, Black, and Anderson makes obvious of the method of claim 17. The combination further discloses 
urther comprising aggregating the employee review profile into a service provider profile which displays one or more employee review profiles of individual employees. (Black teaches in par. 0048 where the “third-party validator assigns a unique digital identifier to one or more digital ratings devices and/or provides a unique digital pattern to the provider's service ratings forms. In this example, the third-party validator can match any suitable portion of the provider data with the unique digital identifier and/or the unique digital pattern. For instance, the third-party validator can link the unique digital identifier to the service providers' license number, office location, and/or any other suitable provider data that identifies the service provider.” Par. 0053 teaches where the third-party is a (or someone getting the verified information) is able to compare the validated information from multiple service providers in any suitable manner. The information can be used by customers to make an informed decision of the service providers available based on their needs and desires. Par.0054 discloses where the information can be posted in an electronic format, including posting on the internet, one or more emails, or other suitable form. ) 
In Black, the validation of service provider is directed to an employee profile as Black (par. 0011) uses terms in the invention that describe employees such as doctors, nurses, and the like. Par. 0043 teaches where information about a service provider is available for a person to pre-screen a potential provider. The information can include provider-disqualification criteria such as (e.g., substance abuse, misconduct, fraud, etc.). Black discloses the use of the system to both entities and to individuals that work on behalf of the provider the ability to provide review information to be posted such that users can review characteristics of the service provider before requesting service as disclosed in par. 0043-0045. 
Still, in Anderson Col. 4 Lines 1-19, also teaches tracking of performance of individual employees, all employees with the same job position, and so on. The accumulation of scores for multiple levels gives a better indication of customer service performance throughout the company. The software also keeps track of the number of transactions for each employee, and the number of times a particular question, category, and group have been presented to customers of the individual employee. In Col. 2 Lines 10-15 teaching the evaluation of employee score from multiple responses (customer service review) to allow for a more statistically meaning evaluation. The evaluation multiple responses for employee score as indicator of employee performance is representation of aggregating the employee review profile into a service provider profile which displays one or more employee review profiles of individual employees.
Claim 19, the combination of Change, Black, and Anderson makes obvious of the method of claim 18. Black further discloses 
comprising displaying the employee review profile or service provider profile on a website selected from at least one of: a service provider website, an individual employee website and a third party review website (Black, teaches in par. 0055 where the survey data (validated data) may be uploaded on a website that is controlled or otherwise selected by the service provider or on a plurality of websites. Par. 0037, Initial information is uploaded to server, a database, an e-mail address or a website controlled by third-party validator. Par. 0053-0055 teaches where the third-party validator is able to create comparative data between service providers in any suitable manner. The comparative data can be used to compare other service providers in the geographical area.).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 7860803 B1), hereinafter “Chang,” in view of Black. (US 20110218930 A1), hereinafter “Black,” in view of Anderson et al. (US 6970831 B1), hereinafter “Anderson,” and further in view of Graham (US 20070150537 A1), hereinafter “Graham.”
Claim 8, the combination of Change, Black, and Anderson makes obvious of the method of claim 6. 
Black teaches a survey collection method of a service provider being anyone that performs a service to a customer by one of service provider. The third-party validator reviews the received information and compares the information to the service provider database verifying the connection to the service provider and the customer. Black further teaches the reports and tools provided to the service provider allowing the service provider to use ranking tools and display tools (not limited to these tools) to use and manipulate the review data to their needs.  The system allows the service provider the ability to use the reports and tools to improve their services provided by their organization. Black teaches the review feedback being one that records information on any person, entity, organization or group that provides services to customers see par. 0011. At least (Black Par. 0035-0037 and 0057) However Black does not explicitly teach using the review feedback of an employee review profile by the service provider to use as advertisement. Specifically, Black fails to explicitly teach, displaying the employee review profile as an advertisement. 
Nonetheless, Graham teaches building individualized profiles and incorporating objects (customer review feedback) into profiles for advertising purposes. At least (Graham par. 0062, 0083 and 0089).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to have been beneficial for the modified system and method of Change/Black/Anderson to incorporate the advertising profile principle of Graham to generate additional advertising revenue by posting the relevant review data of customers onto the websites controlled by the service provider. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Tuchman et al. (US 20120266258 A1) is directed to customer support services. More particularly, embodiments of the invention relate to methods for providing cross-vendor support services. Which specifically teaches receiving payment from the customer to the plurality of service provider and customer service reviews, para. [0166]-[0167].


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.